Case: 12-11013      Document: 00512452959         Page: 1    Date Filed: 11/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 12-11013
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 25, 2013
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff–Appellee,

v.

SYLVIA JEAN WILLETT, also known as Jean Meeks Willett,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:11-CR-31-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Sylvia Jean Willett pleaded guilty to one count of conspiracy to commit
health care fraud and to six counts of health care fraud. Willett appeals the
sentence imposed, arguing that the district court erred in applying a leadership
enhancement pursuant to U.S. Sentencing Guidelines Manual (U.S.S.G.)
§ 3B1.1(a) (2011) because she was the organizer or leader of a criminal activity
that involved five or more participants or was otherwise extensive. We review


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-11013     Document: 00512452959     Page: 2   Date Filed: 11/25/2013


                                  No. 12-11013

the district court’s § 3B1.1 determination for clear error. United States v.
Scroggins, 485 F.3d 824, 834 (5th Cir. 2007).
      In her sole point of error, Willett argues that the government failed to
show that her employees were willing participants in her criminal activity and
that the activity was otherwise extensive. “A ‘participant’ is a person who is
criminally responsible for the commission of the offense, but need not have
been convicted.” U.S.S.G. § 3B1.1, cmt. n.1 (2011).
      The district court’s application of the enhancement was not clearly
erroneous. Willett, through her two companies, charged insurance companies
for medical equipment that doctors did not order and that their patients did
not receive. The record reflects that to facilitate the fraud, Willett directed at
least five employees to alter, change, or falsify documents and invoices. The
employees removed product code stickers that doctors had placed on
documents and replaced them with codes for more expensive equipment. The
employees also obliterated product codes and wrote in new codes that were
provided by Willett. Employees used photocopied doctors’ signatures and, at
times, forged the signatures themselves. Willett’s employees knew that these
activities were wrong and also knew that their activities formed the basis for
insurance claims.     Accordingly, a finding that there were five or more
participants in the health care fraud was plausible in light of the record as a
whole. See United States v. Dadi, 235 F.3d 945, 952 (5th Cir. 2000). The
judgment of the district court is AFFIRMED.




                                        2